IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00063-CV
 
In
the Interest of S.R. and D.G., Children,
 
 
 

From the 82nd District
Court
Robertson County, Texas
Trial Court No. 08-05-18,111-CV
 

ABATEMENT ORDER

 
Appellant Kenneth Rollins filed a notice
of appeal and points for appeal on November 23, 2009.  The notice of appeal and
points for appeal were signed by Rollins’s attorney of record, Paul J. Smith. 
Because the order terminating Rollins’s parental rights was not signed until
January 25, 2010, Rollins’s notice of appeal was premature and is deemed filed
on January 25, 2010.  See Tex. R.
App. P. 27.1(a).
To date, Rollins has taken no action in
this appeal.  Rollins has not filed a docketing statement.  In a letter dated
March 25, 2010 to Mr. Smith, the Court requested that Rollins file the
docketing statement within 21 days.
Rollins’s brief was originally due on or
before May 25, 2010.  In a letter dated June 9, 2010 to Mr. Smith, the Court
provided notice that, unless a brief or satisfactory response was received
within 14 days, the Court would abate the appeal and order the trial court to
conduct a hearing to determine why a brief has not been filed on Rollins’s behalf
and to assure that Rollins is receiving effective assistance of counsel.  See
In re T.V., 8 S.W.3d 448, 449-50 (Tex. App.—Waco 1999, order).  Neither
Rollins’s brief nor a response has been filed.
The Court abates this cause to the trial
court with instructions to hold a hearing to determine:  (1) whether Rollins still
desires to proceed with the appeal; (2) why the docketing statement has not
been filed on Rollins’s behalf; (3) why a proper brief has not been filed on Rollins’s
behalf; (4) whether Rollins’s attorney has abandoned
the appeal; (5) whether Rollins is receiving effective assistance of counsel;
and (6) whether Rollins desires to represent himself or obtain new counsel.
The trial court shall conduct the
hearing within fourteen (14) days after the date of this order.  The trial
court clerk and court reporter shall file supplemental records within
twenty-eight (28) days after the date of this order.
 
PER CURIAM
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Appeal
abated
Order
issued and filed July 7, 2010
Do
not publish